[Cite as State v. Reese, 2018-Ohio-2253.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :        MEMORANDUM OPINION

               Plaintiff-Appellee,               :
                                                          CASE NO. 2018-T-0043
        -vs-                                     :

THOMAS JAMES REESE,                              :

               Defendant-Appellant.              :


Criminal Appeal from the Court of Common Pleas, Case No. 2001 CR 00554.

Judgment: Dismissed.


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Thomas James Reese, pro se, PID: 430-787, Northeast Ohio Correctional Center,
2240 Hubbard Road, Youngstown, OH 44505 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     On May 4, 2018, appellant, pro se, filed a pleading captioned as “Notice of

Appeal and Request for Discovery” in Trumbull County C.P. No. 2001 CR 00554. In the

body of the pleading, appellant indicates that “he is filing an appeal under 26(B).”

        {¶2}     It is unclear whether appellant is attempting to appeal from a judgment

since no entry was attached to the “notice” or whether he is trying to file an application
for reopening of his former appeal, State v. Reese, 11th Dist. Trumbull No. 2002-T-

0068, 2004-Ohio-341, which was decided by this court on December 31, 2003.

       {¶3}   Appellee, the state of Ohio, filed a “Response to Appellant’s ‘Notice of

Appeal and Request for Discovery’” asserting that the appeal is untimely by 17 years if it

is an appeal from the May 21, 2002 sentencing entry, which is last entry issued by the

trial court. Alternatively, appellee suggests that if appellant’s pro se pleading is an

App.R. 26(B) application for reopening, it too is untimely and deficient.

       {¶4}   Appellee sets forth valid arguments. First, it is not clear what appellant is

seeking. If he is attempting to appeal from the May 21, 2002 sentencing entry, not only

would the appeal be untimely, but it is duplicative since he already appealed from that

entry. Further, any application for reopening should have been filed with this court;

under his previous appellate no. 2002-T-0068; within 90 days from journalization of our

December 31, 2003 opinion and judgment entry, unless he could show good cause for

filing later. App.R. 26(B)(1). Appellant has not given any reasons for his late filing.

       {¶5}   Since this court cannot determine the substance or intention of appellant’s

May 4, 2018 pro se pleading, this matter is hereby dismissed.



CYNTHIA WESTCOTT RICE, J., concurs

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                             2